IN THE UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT



                               No. 02-40971
                             Summary Calendar


CHARLES LEE COOPER,

                                             Plaintiff-Appellant,

versus

NOWARD BELL, JR.; SAMMY BROWN, Sergeant; RANDAL E. SMIDT;
JOSEPH RANDOL; MEDICAL STAFF AT STEVENSON UNIT; CRYSTAL IRVIN;
SUSAN SCHUMACHER,

                                             Defendants-Appellees.

                          --------------------
              Appeal from the United States District Court
                   for the Southern District of Texas
                          USDC No. V-01-CV-108
                          --------------------
                            November 1, 2002

Before JONES, STEWART and DENNIS, Circuit Judges.

PER CURIAM:*

              Charles Lee Cooper, Texas prisoner # 1005157, has filed

an application for leave to proceed in forma pauperis (IFP) on

appeal, following the district court's dismissal as frivolous of

his   civil    rights   complaint.   By   moving   for   IFP,   Cooper   is

challenging the district court's certification that IFP status




      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                               No. 02-40971
                                    -2-

should not be granted on appeal because his appeal is not taken in

good faith.   Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).

          Cooper’s claim is that his injury due to an unsafe work

assignment and the related medical care constituted cruel and

unusual punishment prohibited by the Eighth Amendment. See Farmer

v. Brennan, 511 U.S. 825, 847 (1994).     As Cooper’s claims are based

on negligence, they cannot support a § 1983 action and the district

court did not err in dismissing it as frivolous.             Daniels v.

Williams, 474 U.S. 327, 332-36 (1986); Berry v. Brady, 192 F.3d

504, 507 (5th Cir. 1999).

          Cooper's   appeal     is   without   arguable   merit     and   is

frivolous.    See Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983).    Accordingly,    we    uphold   the   district   court's    order

certifying that the appeal is not taken in good faith and denying

Cooper IFP status on appeal, we deny the motion for leave to

proceed IFP, and we DISMISS Cooper's appeal as frivolous.            Baugh,

117 F.3d at 202 n.24; 5TH CIR. R. 42.2.

          The district court's dismissal of Cooper's action and our

dismissal of his appeal count as two strikes for purposes of

28 U.S.C. § 1915(g).     Cooper is warned that should he accumulate

three strikes, for purposes of 28 U.S.C. § 1915(g), he will be

unable to proceed IFP in any civil action or appeal unless he is

under imminent danger of serious physical injury.

          IFP DENIED; APPEAL DISMISSED; SANCTIONS WARNING ISSUED.